Per Curiam.
The State Board of Law Examiners petitioned this court for judgment removing Lambert Prigge from his office as attorney at law of this state, or for such other judgment as might seem just and proper. The petition charged defendant with wilful misconduct in his profession and wilful disobedience of an order of the court, and contained specifications of such charges. An order to-show cause was issued on such petition, returnable May 24, 1915, and together with the petition, was duly served on said defendant, who, however, did not appear and has not made answer to said petition or showed any cause why the prayer thereof should not be granted. The court finds the charges and the specifications thereof true, and it is
Ordered that Lambert Prigge be and he is hereby removed from his office of attorney at law in this state.